731 N.W.2d 767 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
David Carl BARRETT, Defendant-Appellee.
Docket No. 133128. COA No. 261382.
Supreme Court of Michigan.
June 1, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument the parties shall address whether this Court should overrule People v. Burton, 433 Mich. 268, 445 N.W.2d 133 (1989), which requires independent proof of a *768 startling event before an out-of-court statement may be admitted as an excited utterance under MRE 803(2). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to files briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.